Citation Nr: 0015966	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-13 193	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for left ulnar and median neuropathy.  

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a fractured head of the left radius 
with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1941 to November 1945.

2.  On May 31, 2000, the Board was notified by the Department 
of Veterans Affairs (VA) Hospital and Regional Office Center, 
Sioux Falls, South Dakota, that the veteran died in April 
2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



